EXHIBIT 10.6
SECOND AMENDED AND RESTATED
ASSIGNMENT AND SUBSIDIARY SECURITY AGREEMENT
     This SECOND AMENDED AND RESTATED ASSIGNMENT AND SUBSIDIARY SECURITY
AGREEMENT (this “AGREEMENT”) is dated as of July 1, 2003 and entered into by and
between undersigned, each a subsidiary of AMERICAN HOMEPATIENT, INC., a Delaware
corporation, (collectively and/or individually, “GRANTOR”), and BANK OF
MONTREAL, as agent for and representative of (in such capacity herein called
“SECURED PARTY”), the financial institutions (“LENDERS”) that hold a promissory
note payable to such Lenders as set forth on Exhibit A attached hereto (the
“PROMISSORY NOTE”) and amends and restates the Amended and Restated Assignment
and Subsidiary Security Agreement dated as of July 31, 2001 between Grantor and
Bankers Trust Company as the predecessor to the Secured Party (the “PRIOR
SECURITY AGREEMENT”).
PRELIMINARY STATEMENTS
     A. American HomePatient, Inc., (“AHP”), Bankers Trust Company and Lenders
previously entered into that certain Fifth Amended and Restated Credit Agreement
dated as of May 25, 2001.
     B. AHP filed a voluntary petition under 11 U.S.C. Sections 101 et seq. on
July 30, 2002 in the United States Bankruptcy Court for the Middle District of
Tennessee. On May 27, 2003, the Bankruptcy Court confirmed AHP’s Second Amended
Joint Plan of Reorganization (herein “Joint Plan”) in all respects. The Fifth
Amended and Restated Credit Agreement is no longer in effect and as part of the
Joint Plan, the Grantor will execute the Promissory Note to the Lenders on terms
and in amounts provided in the Joint Plan to evidence Grantor’s indebtedness and
obligations to the Lenders.
     C. Pursuant to the Joint Plan and the Bankruptcy Court’s order issued
May 27, 2003, Grantor is required to amend the Prior Security Agreement as
provided herein.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Grantor hereby agrees with Secured Party as follows:
     SECTION 1. GRANT OF SECURITY. Grantor has pledged and assigned, hereby
ratifies such prior pledge and assignment and further pledges and assigns to
Secured Party, for Secured Party’s benefit and the benefit of Lenders, and has
granted, hereby ratifies such prior grant and hereby further grants to Secured
Party, for Secured Party’s benefit and the benefit of Lenders, a security
interest in all of Grantor’s right, title and interest in and to all personal
property, including, without limitation, the following, in each case whether now
or hereafter existing or in which Grantor now has or hereafter acquires an
interest and wherever the same may be located (the “COLLATERAL”):

 



--------------------------------------------------------------------------------



 



          (a) all equipment in all of its forms, all parts thereof and all
accessions thereto (any and all such equipment, parts and accessions being the
“EQUIPMENT”);
          (b) all inventory in all of its forms (including, but not limited to,
(i) all goods held by Grantor for sale or lease or to be furnished under
contracts of service or so leased or furnished, (ii) all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in Grantor’s business, (iii) all
goods in which Grantor has an interest in mass or a joint or other interest or
right of any kind, and (iv) all goods that are returned to or repossessed by
Grantor) and all accessions thereto and products thereof (all such inventory,
accessions and products being the “INVENTORY”) and all negotiable documents of
title (including without limitation warehouse receipts, dock receipts and bills
of lading) issued by any person covering any Inventory (any such negotiable
document of title being a “NEGOTIABLE DOCUMENT OF TITLE”);
          (c) all accounts, receivables, contract rights, other payment rights
of any kind, chattel paper (whether tangible or electronic), documents,
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights (whether or not such letter of credit is
evidenced by a writing), health-care-insurance receivables, supporting
obligations, general intangibles, including, without limitation, payment
intangibles, software, all intangible personal property relating to the
recordation, monitoring, collection, servicing and payment of Accounts (as
hereinafter defined), (including, without limitation, all rights, whether for
payment or performance, under (a) managed care contracts, preferred provider
contracts, and other contracts with health or medical insurance companies or
public or governmental entities relating to the payment of or reimbursement for
medical, health care and other services and products provided by the Grantor,
including, without limitation, all rights in any way related to the Medicare,
Medicaid or any other state or federal programs and (b) data processing
contracts, computer software licenses, cash management contracts and other
contracts and licenses relating to the servicing of Accounts), and, to the
extent not listed above as original Collateral, proceeds and products of the
foregoing (collectively, the “ACCOUNTS”), and any and all security agreements,
leases and other contracts securing or otherwise relating to the Accounts
(collectively, the “RELATED CONTRACTS”), whether now owned or hereafter
acquired;
          (d) to the extent not included in any other paragraph of this
Section 1, all agreements, contracts and assignments including without
limitation those whereby Grantor obtains goods, services or rights that are
useful or necessary to the business or operations of Grantor as each such
agreement, contract and assignment may be amended, supplemented, restated or
otherwise modified from time to time (said agreements, contracts and
assignments, as so amended, supplemented, restated or modified, are referred to
herein individually as an “ASSIGNED AGREEMENT” and collectively as the “ASSIGNED
AGREEMENTS”), including without limitation (i) all rights of Grantor to receive
moneys due or to become due under or pursuant to the Assigned Agreements, (ii)
all rights of Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) all claims of Grantor
for damages arising out of any breach of or default under the Assigned
Agreements, (iv) all rights of Grantor to terminate, amend, supplement, modify
or exercise rights or options under the Assigned Agreements, to perform
thereunder and to compel performance

2



--------------------------------------------------------------------------------



 



and otherwise exercise all remedies thereunder, and (v) all agreements, permits,
certifications or other rights related to the operation of Grantor’s businesses;
          (e) all deposit accounts, including without limitation any account for
the concentration or collection of the funds of Grantor and its Subsidiaries
maintained with PNC Bank, National Association, and its successors and assigns
(the agreement with such bank being herein referred to as the “Concentration
Bank Agreement”), and all deposit accounts maintained with Secured Party or any
Lender or any other party;
          (f) all trademarks and tradenames, tradesecrets, business names,
patents, patent applications, licenses, certificates, operating agreements,
permits, copyrights, registrations and franchise rights, and all goodwill
associated with any of the foregoing;
          (g) to the extent not included in any other paragraph of this
Section 1, all other general intangibles (including without limitation tax
refunds, rights to payment or performance, choses in action and judgments taken
on any rights or claims, whether included in the Collateral or otherwise), and
commercial tort claims, whether now owned or hereafter acquired;
          (h) all plant fixtures, business fixtures and other fixtures and
storage and office facilities, and all accessions thereto and products thereof;
          (i) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon;
          (j) all of Grantor’s right, title and interest as a general partner or
member in a single-purpose corporation, partnership, joint venture or other
similar legal arrangement (whether created pursuant to contract or conducted
through a separate legal entity) now or hereafter formed by Grantor with another
person (other than Grantor or any of its subsidiaries) in order to conduct a
common venture or enterprise with such other person. (each a “Joint Venture” and
collectively, the “Joint Ventures”), whether now owned or hereafter acquired,
including without limitation all of Grantor’s right, title and interest in, to
and under all partnership agreements or limited liability agreements entered
into from time to time by Grantor (as amended to the date hereof and as they may
hereafter be amended, supplemented or otherwise modified from time to time, the
“JOINT VENTURE AGREEMENTS”), including without limitation Grantor’s right to
vote and to manage and administer the business of such Joint Ventures, together
with all other rights, interests, claims and other property of Grantor in any
manner arising out of or relating to its general partnership or membership
interests in the Joint Ventures, whatever their respective kind or character,
whether they are tangible or intangible property, and wheresoever they may exist
or be located, and further including, without limitation, all of the rights of
such Grantor as a general partner or member of any of such Joint Ventures:
(i) to (x) receive money due and to become due (including without limitation
dividends, distributions, interest, income from partnership or limited liability
company properties and operations, proceeds of the sale of partnership or
limited liability company assets and returns of capital) under or pursuant to
any of such Joint Venture Agreements, (y) receive payments upon termination of
any of such Joint

3



--------------------------------------------------------------------------------



 



Venture Agreements, and (z) receive any other payments or distributions, whether
cash or noncash, in respect of such Grantor’s general partnership or membership
interests evidenced by any of such Joint Venture Agreements; (ii) in and with
respect to claims and causes of action arising out of or relating to any of such
Joint Ventures; and (iii) to have access to the books and records of any of such
Joint Ventures and to other information concerning or affecting such Joint
Ventures;
          (k) all of Grantor’s right, title and interest as a member of any
limited liability company that is a Subsidiary (each, an “LLC” and,
collectively, the “LLC’S”), whether now owned or hereafter acquired, including
without limitation all of Grantor’s right, title and interest in, to and under
each limited liability company agreement, as amended to the date hereof and as
it may hereafter be amended, supplemented or otherwise modified from time to
time, (each an “LLC AGREEMENT” and collectively, the “LLC AGREEMENTS”) of such
LLC (including without limitation, Grantor’s right to vote and to manage and
administer the business of such LLC), together with all other rights, interests,
claims and other property of Grantor in any manner arising out of or relating to
its interest in such LLC, whatever their respective kind or character, whether
they are tangible or intangible property, and wheresoever they may exist or be
located, further including, without limitation, all of the rights of Grantor as
a member of such LLC: (i) to (x) receive money due and to become due (including
without limitation dividends, distributions, interest, income from LLC
properties and operations, proceeds of sale of LLC assets and return of capital)
under or pursuant to such LLC Agreement, (y) receive payments upon termination
of such LLC Agreement, and (z) receive any other payments or distributions,
whether cash or noncash, in respect of Grantor’s membership interest evidenced
by such LLC Agreement; (ii) in and with respect to claims and causes of action
arising out of or relating to such LLC; and (iii) to have access to such LLC’s
books and records and to other information concerning or affecting such LLC; and
additionally including without limitation any “certificate of interest” or
“certificates of interest” (or other certificates or instruments however
designated or titled) issued by or on behalf of any LLC and evidencing Grantor’s
interest as a member of such LLC (collectively, the “CERTIFICATE” with respect
to such LLC or Subsidiary) and any interest of Grantor in the entries on the
books of such LLC or of any financial intermediary pertaining to Grantor’s
interest as a member of such LLC; and
          (l) all proceeds, products, rents and profits of or from any and all
of the foregoing Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral.
For purposes of this Agreement, the term “proceeds” includes whatever is
receivable or received when Collateral or proceeds are sold, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.
     SECTION 2. SECURITY FOR OBLIGATIONS.
          (a) This Agreement secures, and the Collateral is collateral security
for, the prompt payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts

4



--------------------------------------------------------------------------------



 



that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(a)), of all obligations and
liabilities of every nature of Grantor now or hereafter existing under or
arising out of in connection with, or related to the Promissory Note, and all or
any portion of such obligations or liabilities that are paid, to the extent all
or any part of such payment is avoided or recovered directly or indirectly from
Secured Party or any Lender as a preference, fraudulent transfer or otherwise
(all such obligations and liabilities being the “UNDERLYING DEBT”), and all
obligations of every nature of Grantor now or hereafter existing under this
Agreement (all such obligations of Grantor, together with the Underlying Debt,
being the “SECURED OBLIGATIONS”).
          (b) It is the parties’ desire through this Agreement to cover all of
the personal property of the Grantor to the maximum extent permitted by law,
including the provisions of Revised Article 9 of the Uniform Commercial Code as
presently existing or as hereafter adopted or modified. Notwithstanding the
foregoing, this Agreement and the related security agreements dated of even date
herewith represent the entire agreement between the parties with respect to the
subject matter herein and all oral agreements and earlier versions of this
Agreement, including without limitation that certain Amended and Restated
Borrower Security Agreement dated as of July 31, 2001, shall have no effect or
validity.
     SECTION 3. GRANTOR REMAINS LIABLE; NO ASSUMPTION.
          (a) Anything contained herein to the contrary notwithstanding,
(i) Grantor shall remain liable under any contracts and agreements included in
the Collateral, to the extent set forth therein, to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Secured Party of any of its rights hereunder
shall not release Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (iii) Secured Party
shall not have any obligation or liability under any contracts and agreements
included in the Collateral by reason of this Agreement, nor shall Secured Party
be obligated to perform any of the obligations or duties of Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
          (b) Notwithstanding any of the foregoing, this Agreement shall not in
any way be deemed to obligate Secured Party, any Lender or any purchaser at a
foreclosure sale under this Agreement to assume any of Grantor’s obligations,
duties, expenses or liabilities under the Joint Venture Agreements or the LLC
Agreements (including without limitation Grantor’s obligations as a general
partner or member for the debts and obligations of any Joint Venture or LLC and
to manage the business and affairs of such Joint Venture or LLC) or under any
and all other agreements now existing or hereafter drafted or executed
(collectively, the “GRANTOR OBLIGATIONS”), unless Secured Party, any Lender or
any such purchaser otherwise expressly agrees to assume any or all of said
Grantor Obligations in writing. In the event of foreclosure by Secured Party on
behalf of Lenders, Grantor shall remain bound and obligated to perform the
Grantor Obligations and neither Secured Party nor any Lender shall be deemed to
have assumed any of such Grantor Obligations except as provided in the preceding
sentence. Without limiting the generality of the foregoing, neither the grant of
the security interest in the Collateral in favor of Secured Party as provided
herein nor the exercise by Secured Party of any of its rights hereunder nor any
action by Secured Party in connection with a foreclosure on the Collateral

5



--------------------------------------------------------------------------------



 



shall be deemed to constitute Secured Party or any Lender a general partner or
member of any Joint Venture or a member of any LLC; provided, however, that in
the event Secured Party or any purchaser of Collateral at a foreclosure sale
elects to become a substituted general partner or member of any Joint Venture or
member of any LLC in place of Grantor, Secured Party or such purchaser, as the
case may be, shall adopt in writing the respective Joint Venture Agreement or
LLC Agreement, as the case may be, and agree to be bound by the terms and
provisions thereof.
     SECTION 4. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants
as follows:
          (a) Ownership of Collateral. Except for the security interest created
by this Agreement or the Prior Security Agreement, Grantor owns the Collateral
as legal and beneficial owner free and clear of any Lien. Except such as may
have been filed in favor of Secured Party relating to the Prior Security
Agreement or this Agreement, no effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office. Except for the security interest created
by this Agreement or the Prior Security Agreement, Grantor’s title to the
Collateral is free of all adverse claims, security interests, and restrictions
on transfer or pledge.
          (b) [Reserved]
          (c) Office Locations; Other Names. The chief place of business, the
chief executive office and the office where Grantor keeps its records regarding
the Accounts and all originals of all tangible chattel paper (and the electronic
equivalent thereof for electronic chattel paper) that evidence Accounts is, and
has been for the four month period preceding the date hereof, located at the
address specified on Schedule I annexed hereto. The state of incorporation is
the state identified on Schedule I annexed hereto. The organization number is
the number specified on Schedule I annexed hereto.
          Grantor has not in the past done, and does not now do, business under
any other name (including any trade-name or fictitious business name) except as
set forth on Schedule II annexed hereto.
          (d) Delivery of Certain Collateral. All chattel paper and all notes
and other instruments (excluding checks) comprising any and all items of
Collateral have been delivered to Secured Party duly endorsed and accompanied by
duly executed instruments of transfer or assignment in blank.
          (e) Consents or Governmental Authorizations. No consent of any other
Person (including, without limitation, any other partner or member of any Joint
Venture, any member of any LLC or any creditor of Grantor), and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the assignment or
transfer of or the creation, attachment or perfection of a security interest in
any Joint Venture, and there is no rule of law, regulation or statute that
prohibits or restricts any of the foregoing.
          (f) [Reserved]

6



--------------------------------------------------------------------------------



 



          (g) [Reserved]
          (h) Joint Venture Agreements. The Joint Venture Agreements, true and
complete copies of which have been furnished to Secured Party, have been duly
authorized, executed and delivered by Grantor and are in full force and effect
and have not been amended or modified except as disclosed in writing to Secured
Party. No default by Grantor exists under any Joint Venture Agreement and no
event has occurred or exists that with notice or lapse of time or both, would
constitute a default by Grantor thereunder. To the best knowledge of Grantor,
except as disclosed to Secured Party, no default by any other partner exists
under such Joint Venture Agreement and no event has occurred or exists that,
with notice or lapse of time or both, would constitute a default by any other
partner thereunder.
          (i) Deposit Accounts. Schedule III sets forth a complete list of all
deposit accounts of Grantor in which Grantor deposits any Accounts Receivable.
          (j) Other Information. All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Grantor with respect to the
Collateral is accurate and complete in all material respects.
     SECTION 5. FURTHER ASSURANCES.
          (a) Grantor agrees that from time to time, at the expense of Grantor,
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that reasonably may be necessary or desirable, or
that Secured Party may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Grantor will
promptly: (i) at the request of Secured Party, mark conspicuously each item of
chattel paper included in the Accounts (including electronically placing an
identification of Secured Party on the electronic chattel paper), each Related
Contract and each of its records pertaining to the Collateral, with a legend, in
form and substance satisfactory to Secured Party, indicating that such
Collateral is subject to the security interest granted hereby, (ii) at the
request of Secured Party, deliver and pledge to Secured Party hereunder all
promissory notes and other instruments (including checks) and all original
counterparts (and, for electronic chattel paper, the electronic equivalent
thereof) of chattel paper constituting Collateral, duly endorsed and accompanied
by duly authenticated instruments of transfer or assignment, all in form and
substance satisfactory to Secured Party, (iii) execute and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby, which shall be deemed to be all assets of Grantor; (iv) take
such action as Secured Party may request in order for Secured Party to obtain
“control” of any and all investment property, deposit accounts, electronic
chattel paper, and letter-of-credit rights (as such terms are now or hereafter
defined in Revised Article 9 of the Uniform Commercial Code (“REVISED ARTICLE
9”) with corresponding provisions in Rev. Sections 9-104, 9-105, 9-106 and 9-107
pertaining to the construction of “control” for such items of Collateral),
(v) obtain the acknowledgement, in form and substance satisfactory to Secured
Party, of any bailee having possession of any of the Collateral that the bailee
holds such Collateral for Secured Party, (vi) at any reasonable time,

7



--------------------------------------------------------------------------------



 



upon request by Secured Party, exhibit the Collateral to and allow inspection of
the Collateral by Secured Party, or persons designated by Secured Party, and
(vii) at Secured Party’s request, appear in and defend any action or proceeding
that may affect Grantor’s title to or Secured Party’s security interest in all
or any part of the Collateral.
          (b) Grantor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Grantor’s assets, without the signature of Grantor. Grantor
agrees that a carbon, photographic, electronic or other reproduction of this
Agreement or of a financing statement executed or authenticated by Grantor shall
be sufficient as a financing statement and may be filed as a financing statement
in any and all jurisdictions.
          (c) Grantor will furnish to Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
require, all in reasonable detail. Grantor will furnish to Secured Party, within
sixty (60) days following execution of this Agreement, thereafter on an annual
basis within sixty (60) days following the close of each of Grantor’s fiscal
years, and at such additional times as the Secured Party may reasonably require,
a complete listing of each Account Debtor, including each Account Debtor’s name
and complete address, in both hard copy and machine-readable magnetic media
formats.
     SECTION 6. CERTAIN COVENANTS OF GRANTOR. Grantor shall:
          (a) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
          (b) give Secured Party thirty (30) days prior written notice of any
change in Grantor’s name or identity, corporate form or structure, status of
incorporation, state in which it is located, organization number, chief place of
business, chief executive office or residence or the office where Grantor keeps
its records regarding the Accounts and all originals of all chattel paper that
evidence Accounts;
          (c) pay promptly when due all property and other taxes, assessments
and governmental charges or levies imposed upon, and all claims (including
claims for labor, materials and supplies) against, the Collateral, except to the
extent the validity thereof is being contested in good faith; provided that
Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against Grantor or any
of the Collateral as a result of the failure to make such payment; and
          (d) not without the written consent of Secured Party, which shall not
unreasonably withheld, (i) cancel or terminate any Joint Venture Agreement or
consent to or accept any cancellation or termination thereof, (ii) sell, assign
(by operation of law or otherwise) or otherwise dispose of any part of its
general partnership or membership interest in any Joint Venture unless the net
proceeds of such disposition are paid to the Lenders, (iii) amend, supplement or
otherwise modify any Joint Venture Agreement (as in effect on the date hereof)

8



--------------------------------------------------------------------------------



 



except amendments that are immaterial and would not have a material adverse
effect on the business, operations, property, assets, liability (contingent or
otherwise), condition (financial or otherwise) or prospects of the Grantor and
subsidiaries taken as a whole, (iv) waive any default under or breach of any
Joint Venture Agreement or waive, fail to enforce, forgive or release any right,
interest or entitlement of any kind, howsoever arising, under or in respect of
any Joint Venture Agreement or vary or agree to the variation in any respect of
any of the provisions of any Joint Venture Agreement or of the performance of
any other Person under any Joint Venture Agreement, or (v) petition, request or
take any other legal or administrative action that seeks, or may reasonably be
expected, to rescind, terminate or suspend any Joint Venture Agreement or to
amend or modify any Joint Venture Agreement;
          (e) at its expense (i) perform and comply in all material respects
with all terms and provisions of any Joint Venture Agreement required to be
performed or complied with by it, (ii) except as otherwise provided for herein,
maintain any Joint Venture Agreement in full force and effect, (iii) enforce any
Joint Venture Agreement in accordance with its terms, and (iv) take all such
action to that end as from time to time may be reasonably requested by Secured
Party;
          (f) not permit any Joint Venture to enter into any transaction of
merger or consolidation, or voluntarily liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution);
          (g) deposit all accounts receivable other than accounts receivable
related to Joint Ventures in one of the deposit accounts specified on
Schedule III governed by either a control agreement; provided, however, that
Grantor shall be permitted (i) to maintain up to an aggregate of $5,000,000 in
deposit accounts with financial institutions that have not executed a control
agreement or collection bank agreement and (ii) to maintain up to $1,500,000 in
deposit accounts on behalf of any Joint Venture.
          (h) direct the payor of any accounts receivable other than accounts
receivable related to Joint Ventures to be paid by wire transfer to make such
wire transfer directly to the concentration account of the Borrower governed by
the Concentration Bank Agreement; and
          (i) at any time, if Grantor acquires a commercial tort claim (as such
term is defined in Revised Article 9 with corresponding provision in Rev.
Section 9-102(a)(13), regardless of whether Revised Article 9 is in effect in
any jurisdiction relevant hereto), provide written notification to Secured
Party, such notification to include details thereof, and Grantor shall grant to
Secured Party in such writing a first priority perfected security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Secured Party.
     SECTION 7. SPECIAL COVENANTS WITH RESPECT TO EQUIPMENT AND INVENTORY.
Grantor shall:
          (a) cause the Equipment to be maintained and preserved in merchantable
quality, and shall forthwith, or, in the case of any loss or damage to any of
the Equipment when subsection (c) of Section 8 is not applicable, as quickly as
practicable after the occurrence

9



--------------------------------------------------------------------------------



 



thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Grantor shall promptly furnish to Secured Party a statement respecting any
material loss or damage to any of the Equipment;
          (b) keep correct and accurate records of the Inventory, itemizing and
describing the kind, type and quantity of Inventory, Grantor’s cost therefor and
(where applicable) the current list prices for the Inventory;
          (c) upon the occurrence of an Event of Default, if any Inventory is in
possession or control of any of Grantor’s agents or processors, instruct such
agent or processor to hold all such Inventory for the account of Secured Party
and subject to the instructions of Secured Party; and
          (d) promptly upon the issuance and delivery to Grantor of any
Negotiable Document of Title, deliver such Negotiable Document of Title to
Secured Party.
     SECTION 8. INSURANCE.
          (a) Grantor shall, at its own expense, maintain insurance in amounts
and on terms that are commercially reasonable in Grantor’s industry with respect
to the Equipment and Inventory; provided that Grantor may self-insure against
risks consistent with standard industry practices for companies in the same or
similar businesses. Such insurance shall include, without limitation, property
damage insurance and liability insurance. Each policy for property damage
insurance shall provide for all losses to be paid directly to Secured Party.
Each policy shall in addition name Grantor and Secured Party as insured parties
thereunder (without any representation or warranty by or obligation upon Secured
Party) as their interests may appear and have attached thereto a loss payable
clause acceptable to Secured Party that shall (i) contain an agreement by the
insurer that any loss thereunder shall be payable to Secured Party
notwithstanding any action, inaction or breach of representation or warranty by
Grantor, (ii) provide that there shall be no recourse against Secured Party for
payment of premiums or other amounts with respect thereto, and (iii) provide
that at least 30 days’ prior written notice of cancellation, material amendment,
reduction in scope or limits of coverage or of lapse shall be given to Secured
Party by the insurer. Grantor shall, if so requested by Secured Party, deliver
to Secured Party original or duplicate policies of such insurance and, as often
as Secured Party may reasonably request, a report of a reputable insurance
broker with respect to such insurance. Further, Grantor shall, at the request of
Secured Party, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 5(a) and cause the
respective insurers to acknowledge notice of such assignment.
          (b) Reimbursement under any liability insurance maintained by Grantor
pursuant to this Section 8 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when subsection (c) of this Section 8 is not
applicable, Grantor shall make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by Grantor pursuant to this Section 8 shall be paid to Grantor as
reimbursement for the costs of such repairs or replacements.

10



--------------------------------------------------------------------------------



 



          (c) Upon (i) the occurrence and during the continuation of any Event
of Default or (ii) the actual or constructive loss in excess of $100,000 per
occurrence of any Equipment or Inventory, all insurance payments in respect of
such Equipment or Inventory shall be paid to and applied by Secured Party as
specified in Section 20.
     SECTION 9. SPECIAL COVENANTS WITH RESPECT TO ACCOUNTS AND RELATED
CONTRACTS.
          (a) Grantor shall remain organized under the laws of the state in
which they are currently organized. Grantor will hold and preserve such records
and chattel paper and will permit representatives of Secured Party at any time
during normal business hours upon reasonable notice to the Grantor to inspect
and make abstracts from such records and chattel paper. Promptly upon the
request of Secured Party, Grantor shall deliver to Secured Party complete and
correct copies of each Related Contract.
          (b) Grantor shall, for not less than 5 years from the date on which
such Account arose, maintain (i) complete records of each Account, including
records of all payments received, credits granted and merchandise returned, and
(ii) all documentation relating thereto.
          (c) Except as otherwise provided in this subsection (c), Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
Grantor under the Accounts and Related Contracts. In connection with such
collections, Grantor may take such action as Grantor may deem necessary or
advisable to enforce collection of amounts due or to become due under the
Accounts; provided, however, that Secured Party shall have the right at any
time, upon the occurrence and during the continuation of an Event of Default and
upon written notice to Grantor of its intention to do so, to notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to
Secured Party and to direct such account debtors or obligors to make payment of
all amounts due or to become due to Grantor thereunder directly to Secured
Party, to notify each person maintaining a lockbox or similar arrangement to
which account debtors or obligors under any Accounts have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to Secured Party and, upon such notification and at the
expense of Grantor, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Grantor might have done. After receipt by Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence,
(i) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of the Accounts and the Related Contracts shall be
received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of Grantor and shall be forthwith paid over or
delivered to Secured Party in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 20, and (ii) Grantor shall not adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon.

11



--------------------------------------------------------------------------------



 



     SECTION 10. SPECIAL PROVISIONS WITH RESPECT TO THE ASSIGNED AGREEMENTS.
          (a) Grantor shall at its expense:
               (i) perform and observe all terms and provisions of the Assigned
Agreements to be performed or observed by it, maintain the Assigned Agreements
in full force and effect, enforce the Assigned Agreements in accordance with
their terms, and take all such action to such end as may be from time to time
requested by Secured Party; and
               (ii) furnish to Secured Party, promptly upon receipt thereof,
copies of all notices, requests and other documents received by Grantor under or
pursuant to the Assigned Agreements, and from time to time (A) furnish to
Secured Party such information and reports regarding the Assigned Agreements as
Secured Party may reasonably request and (B) upon request of Secured Party make
such demands and requests for information and reports or for action as Grantor
is entitled to make under the Assigned Agreements.
          (b) Upon and during the continuance of an Event of Default, Grantor
shall not:
               (i) cancel or terminate any of the Assigned Agreements or consent
to or accept any cancellation or termination thereof,
               (ii) materially amend or otherwise materially modify the Assigned
Agreements or give any consent, waiver or approval thereunder;
               (iii) waive any default under or breach of the Assigned
Agreements;
               (iv) consent to or permit or accept any prepayment of amounts to
become due under or in connection with the Assigned Agreements, except as
expressly provided therein; or
               (v) take any other action in connection with the Assigned
Agreements that would impair the value of the interest or rights of Grantor
thereunder or that would impair the interest or rights of Secured Party.
     SECTION 11. DEPOSIT ACCOUNTS. Upon the occurrence and during the
continuation of an Event of Default, Secured Party may exercise dominion and
control over, and refuse to permit further withdrawals (whether of money,
securities, instruments or other property) from any deposit accounts maintained
with Secured Party constituting part of the Collateral. Secured Party may, to
the fullest extent, further exercise offset rights with respect to such deposit
accounts.
     SECTION 12. LICENSE OF PATENTS, TRADEMARKS, COPYRIGHTS. Grantor hereby
assigns, transfers and conveys to Secured Party, effective upon the occurrence
of and during the continuance of any Event of Default, the nonexclusive right
and license to use all trademarks, tradenames, copyrights, patents or technical
processes owned or used by Grantor that relate to the Collateral and any other
collateral granted by Grantor as security for the

12



--------------------------------------------------------------------------------



 



Secured Obligations, together with any goodwill associated therewith, all to the
extent necessary to enable Secured Party to use, possess and realize on the
Collateral and to enable any successor or assign to enjoy the benefits of the
Collateral. This right and license shall inure to the benefit of all successors,
assigns and transferees of Secured Party and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such right and
license is granted free of charge, without requirement that any monetary payment
whatsoever be made to Grantor.
     SECTION 13. TRANSFERS AND OTHER LIENS. Grantor shall not:
          (a) without the consent of Secured Party, not to be unreasonably
withheld, sell, lease, license, assign (by operation of law or otherwise) or
otherwise dispose of any of the Collateral other than in the ordinary course of
business; or
          (b) except for the security interest created by this Agreement, create
or suffer to exist any lien upon or with respect to any of the Collateral to
secure the indebtedness or other obligations of any Person, other than (i) liens
in existence on the date hereof, (ii) liens for taxes not yet due or being
contested in good faith, (iii) liens on assets purchased with nonrecourse
purchase money indebtedness, (iv) liens imposed by law, in the ordinary course
of business that are being contested in good faith or do not materially detract
from the value of the Collateral, and (v) liens relating to bankers liens and
other rights of setoff.
     SECTION 14. VOTING RIGHTS; PROFITS, INTEREST AND DIVIDENDS.
          (a) So long as no Event of Default shall have occurred and be
continuing:
               (i) Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof
(including without limitation rights of approval arising under any Joint Venture
Agreement or LLC Agreement and the right to manage and administer the business
of any Joint Venture or LLC) for any purpose not inconsistent with the terms of
this Agreement; provided, however, that Grantor shall not exercise or refrain
from exercising any such right if Secured Party shall have notified Grantor
that, in Secured Party’s judgment, such action would have a material adverse
effect on the value of the Collateral or any part thereof; and provided,
further, that Grantor shall give Secured Party at least five business days’
prior written notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right. It is understood,
however, that neither (A) the voting by Grantor for or Grantor’s consent to the
election of directors at a regularly scheduled annual or other meeting of
stockholders or with respect to incidental matters at any such meeting nor
(B) Grantor’s consent to or approval of any action in the ordinary course of
business otherwise permitted under this Agreement shall be deemed inconsistent
with the terms of this Agreement within the meaning of this Section 14(a)(i),
and no notice of any such voting or consent need be given to Secured Party;
               (ii) Grantor shall be entitled to receive, retain and utilize any
and all payments, including but not limited to profits, dividends and other
distributions, paid in respect of the Collateral; provided, however, that any
and all

13



--------------------------------------------------------------------------------



 



                    (A) profits, dividends, and other distributions paid or
payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Collateral,
                    (B) profits, dividends and other distributions paid or
payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
and
                    (C) cash paid, payable or otherwise distributed in
redemption of or in exchange for any Collateral, shall be, and shall forthwith
be delivered to Secured Party to hold as Collateral (in the case of paragraph
(A) or apply in accordance with Section 20(in the case of paragraphs (B) and
(C)) and shall, if received by Grantor, be received in trust for the benefit of
Secured Party, be segregated from the other property or funds of Grantor and be
forthwith delivered to Secured Party as Collateral in the same form as so
received (with all necessary endorsements).
               (iii) Secured Party shall execute and deliver (or cause to be
executed and delivered) to Grantor all such proxies and other instruments as
Grantor may from time to time reasonably request for the purpose of enabling
Grantor to exercise the voting and other consensual rights that it is entitled
to exercise pursuant to Section 14(a)(i) and to receive the profits, dividends
and other distributions that it is authorized to receive and retain pursuant to
Section 14(a)(ii).
          (b) Upon the occurrence and during the continuation of an Event of
Default:
               (i) upon written notice from Secured Party to Grantor, any or all
rights of Grantor to exercise the voting and other consensual rights, and the
rights to manage and administer the business and affairs of the Joint Ventures
and LLCs, that they would otherwise be entitled to exercise pursuant to
Section 14(a)(i) shall cease, and all such rights (or such of those rights as
Secured Party may have elected) shall thereupon become vested in Secured Party
who shall thereupon have the sole right to exercise such voting and other
consensual rights, subject to any enforceable provisions of the Joint Venture
Agreements;
               (ii) all rights of Grantor to receive any and all payments under
or in connection with any Joint Venture Agreement and LLC Agreement, including
but not limited to the profits, dividends, and other distributions that they
otherwise would be authorized to receive and retain pursuant to
Section 14(a)(ii), shall cease, and all such rights shall thereupon become
vested in Secured Party who shall thereupon have the sole right to receive and
hold such payments as Collateral; and
               (iii) all payments that are received by Grantor contrary to the
provisions of Section 14(b)(ii) are received in trust for the benefit of Secured
Party, shall be segregated from other funds of Grantor and shall be forthwith
paid over to Secured Party as Collateral in the same form as so received (with
any necessary endorsement).
     SECTION 15. ASSIGNMENT OF CONCENTRATION AND COLLECTION ACCOUNTS. In
addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant to Section 1, Grantor hereby grants, sells,
conveys, transfers, assigns

14



--------------------------------------------------------------------------------



 



and sets over to Secured Party, for its benefit and the ratable benefit of
Lenders, all of Grantor’s right, title and interest in and to all deposit
accounts, including all deposit accounts maintained at PNC Bank, National
Association, and its successors and assigns for the concentration and collection
of funds, all deposit accounts maintained with Lenders and their successors and
assigns for the concentration and collection of funds or otherwise, including
without limitation, all deposit accounts maintained with Bankers Trust Company
and its successors and assigns.
     SECTION 16. SECURED PARTY APPOINTMENT ATTORNEY-IN-FACT. Upon the occurrence
and during the continuation of an Event of Default, Grantor hereby irrevocably
appoints Secured Party as Grantor’s attorney-in-fact, with full authority in the
place and stead of Grantor and in the name of Grantor, Secured Party or
otherwise, from time to time in Secured Party’s discretion to take any action
and to execute any instrument that Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, including without limitation:
          (a) to obtain and adjust insurance required to be maintained by
Grantor or paid to Secured Party pursuant to Section 8;
          (b) to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) to receive, endorse and collect (i) any drafts or other
instruments, documents and chattel paper in connection with clauses (a) and
(b) above and (ii) all instruments made payable to Grantor representing any
payment of profits, dividends or any other distribution in respect of any of the
Collateral;
          (d) to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Secured Party with respect
to any of the Collateral;
          (e) to pay or discharge taxes or liens levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by Secured Party in its
sole discretion, any such payments made by Secured Party to become obligations
of Grantor to Secured Party, due and payable immediately without demand;
          (f) to sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and
          (g) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party’s option and Grantor’s expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Collateral and Secured Party’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as Grantor might do.

15



--------------------------------------------------------------------------------



 



     SECTION 17. SECURED PARTY MAY PERFORM. If Grantor fails to perform any
agreement contained herein, Secured Party upon ten (10) days prior written
notice to Grantor may itself perform, or cause performance of, such agreement,
and the reasonable expenses of Secured Party incurred in connection therewith
shall be payable by Grantor.
     SECTION 18. STANDARD OF CARE. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which Secured Party accords
its own property.
     SECTION 19. REMEDIES.
          (a) If any Event of Default shall have occurred and be continuing,
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it under
applicable law, all the rights and remedies of a secured party on default under
the Uniform Commercial Code as in effect in any relevant jurisdiction (the
“CODE”) (whether or not the Code applies to the affected Collateral), and also
may (i) require Grantor to, and Grantor hereby agrees that it will at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place to be designated by Secured Party that is reasonably convenient to
both parties, (i) enter onto the property where any Collateral is located and
take possession thereof with or without judicial process, (iii) prior to the
disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent Secured Party deems appropriate, (iv) take possession of Grantor’s
premises or place custodians in exclusive control thereof remain on such
premises and use the same and any of Grantor’s equipment for the purpose of
completing any work in process, taking any actions described in the preceding
clause (iii) and collecting any Secured Obligation, and (v) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any exchange or broker’s board or at
any of Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable irrespective of the
impact of any such sales on the market price of such Collateral. Secured Party
has no obligation to clean up or otherwise prepare the Collateral for sale.
Secured Party or any Lender may be the purchaser of any or all of the Collateral
at any such sale and Secured Party, as agent for and representative of Lenders,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Grantor agrees

16



--------------------------------------------------------------------------------



 



that, to the extent notice of sale shall be required by law, at least ten days’
notice to Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Grantor hereby waives any claims against
Secured Party arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if Secured Party accepts
the first offer received and does not offer such Collateral to more than one
offeree. Grantor waives any right that it may have to require Secured Party to
pursue any third person for any of the Secured Obligations. If the proceeds of
any sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantor shall be liable for the deficiency and the
reasonable fees of any attorneys employed by Secured Party to collect such
deficiency.
          (b) Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as from time to time amended (the
“SECURITIES ACT”), and applicable state securities laws, Secured Party may be
compelled, with respect to any sale of all or any part of the Collateral
conducted without prior registration or qualification of such Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Grantor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Collateral for the period of time necessary to permit any Joint Venture or
LLC to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such Joint
Ventures or LLCs would, or should, agree to so register it.
          (c) If Secured Party determines to exercise its right to sell any or
all of the Collateral, upon written request, Grantor shall and shall cause all
Joint Ventures from time to time to furnish to Secured Party all such
information as Secured Party may request in order to determine the number and
nature of the interests included in the Collateral that may be sold by Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.
For purposes of this Agreement, “DEFAULT” or “EVENT OF DEFAULT” shall mean
Grantor’s failure to pay when due any amounts owed to Secured Party under the
Promissory Note.
     SECTION 20. APPLICATION OF PROCEEDS. Except as expressly provided elsewhere
in this Agreement, all proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as Collateral
for, and/or then, or at any other time

17



--------------------------------------------------------------------------------



 



thereafter, applied in full or in part by Secured Party against, the Secured
Obligations in the following order of priority:
FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all advances made by
Secured Party hereunder for the account of Grantor, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;
SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) in such order as Secured Party shall elect; and
THIRD: To the payment to or upon the order of Grantor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.
     SECTION 21. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS. This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the indefeasible payment in full of
the Secured Obligations, (b) be binding upon Grantor, its successors and
assigns, and (c) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may assign or otherwise transfer any Note held by it to any other Person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the indefeasible payment in
full of all Secured Obligations, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantor. Upon any
such termination Secured Party will, at Grantor’s expense, execute and deliver
to Grantor such documents as Grantor shall reasonably request to evidence such
termination.
     SECTION 22. SECURED PARTY AS AGENT.
          (a) Secured Party has been appointed to act as Secured Party hereunder
by Lenders. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement.
          (b) Secured Party shall have the right to resign its duties hereunder
by giving Grantor and the Lenders fifteen (15) days written notice. Upon notice
of any Secured Party’s resignation, the Lenders shall appoint a successor to the
Secured Party who shall be a commercial bank or trust company reasonably
acceptable to Grantor. If no successor is appointed by the Lenders and found
acceptable to Grantor by the twentieth (20th) business day after the

18



--------------------------------------------------------------------------------



 



date of such notice of resignation, the Secured Party’s resignation shall become
effective and the Lenders shall thereafter perform all the duties of the Secured
Party hereunder until such time, if any, as the Lenders appoint a successor to
the Secured Party as provided above and provided further that Lenders’
collective expenses, costs and fees payable by Grantor while acting as Secured
Party hereunder may not materially exceed those of the initial Secured Party.
     SECTION 23. CONFLICT WITH TRADEMARK SECURITY AGREEMENT. To the extent that
the provisions of this Agreement with respect to that Collateral described in
Section 1(f) hereof conflict with the provisions of any Trademark Security
Agreement (the “TRADEMARK SECURITY AGREEMENT”), the provisions of the Trademark
Security Agreement shall control. Nothing in the foregoing sentence shall affect
the validity or enforceability of any provision of this Agreement with respect
to any other Collateral.
     SECTION 24. AMENDMENTS. No amendment or waiver of any provision of this
Agreement, or consent to any departure by Grantor herefrom, shall in any event
be effective unless the same shall be in writing and signed by Secured Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
     SECTION 25. NOTICES. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, or sent
by facsimile transmission or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of facsimile transmission, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed. For the
purposes hereof, the address of each party hereto shall be as set forth under
such party’s name on the signature pages hereof or, as to either party, such
other address as shall be designated by such party in a written notice delivered
to the other party hereto.
     SECTION 26. FAILURE OF INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE. No
failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
     SECTION 27. SEVERABILITY. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     SECTION 28. HEADINGS. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
     SECTION 29. GOVERNING LAW; TERMS. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS
AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE

19



--------------------------------------------------------------------------------



 



CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TENNESSEE, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. NOTWITHSTANDING THE
FOREGOING, THE SECURITY INTERESTS GRANTED HEREUNDER SHALL BE GOVERNED AND
DETERMINED BY THE UNIFORM COMMERCIAL CODE IN EFFECT IN DELAWARE, AS SUCH CODE
MAY BE AMENDED (INCLUDING AMENDMENTS RELATED TO REVISED ARTICLE 9) OR SUCH OTHER
APPLICABLE LAW (AS AMENDED) THAT INCREASES THE VALIDITY AND ENFORCEABILITY OF
THE SECURITY INTERESTS GRANTED HEREUNDER, IT BEING THE INTENT OF THE PARTIES
THAT THE SECURITY INTERESTS HEREUNDER BE GIVEN THE BROADEST POSSIBLE SCOPE.
Unless otherwise defined herein, capitalized terms used in Articles 8 and 9 of
the Uniform Commercial Code, as it is currently enacted or may hereafter be
amended, under the laws of the State of Delaware shall have the meanings set
forth therein.
     SECTION 30. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MUST BE BROUGHT IN AN APPROPRIATE FORUM IN NASHVILLE, DAVIDSON COUNTY,
TENNESSEE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT GRANTOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT. Grantor hereby agrees that service of
all process in any such proceeding in any such court may be made by registered
or certified mail, return receipt requested, to Grantor at its address provided
below, being hereby acknowledged by Grantor to be sufficient for personal
jurisdiction in any action against Grantor in any such court and to be otherwise
effective and binding service in every respect. Nothing herein shall affect the
right to serve process in any other manner permitted by law.
     SECTION 31. WAIVER OF JURY TRIAL. GRANTOR AND SECURED PARTY HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. Grantor and Secured Party each
acknowledge that this waiver is a material inducement for Grantor and Secured
Party to enter into a business relationship, that Grantor and Secured Party have
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings. Grantor and
Secured Party further warrant and represent that each has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

20



--------------------------------------------------------------------------------



 



     SECTION 32. COUNTERPARTS. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
[Remainder of page intentionally left blank]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Secured Party have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            BANK OF MONTREAL,
as Secured Party  

         
 
  By:   
 
    Name:  
 
    Title:  
 
    Notice Address:
 
    Attn: Heather Turf
 
    115 LaSalle Street, 12W
 
    Chicago, Illinois 60603

              AMERICAN HOMEPATIENT, INC.,
a Tennessee corporation
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            DESIGNATED COMPANIES, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP FINANCE, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AMERICAN HOMEPATIENT OF NEW YORK, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary

22



--------------------------------------------------------------------------------



 



              NATIONAL MEDICAL SYSTEMS, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            SOUND MEDICAL EQUIPMENT, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            THE NATIONAL MEDICAL RENTALS, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            NATIONAL I.V., INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AMERICAN HOMEPATIENT OF ARKANSAS, INC.,
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AMERICAN HOMEPATIENT OF NEVADA, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary

23



--------------------------------------------------------------------------------



 



              VOLUNTEER MEDICAL OXYGEN &
HOSPITAL EQUIPMENT CO.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            ALLEGHENY RESPIRATORY ASSOCIATES, INC.
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AMERICAN HOMEPATIENT OF ILLINOIS, INC.,
an Illinois corporation
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AMERICAN HOMEPATIENT OF TEXAS, L.P.,
a Texas limited partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT OF ILLINOIS,
INC., its limited partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP, L.P.,
a Tennessee limited partnership

24



--------------------------------------------------------------------------------



 



              By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT OF ILLINOIS,
INC., its limited partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP HOME MEDICAL EQUIPMENT
PARTNERSHIP OF TEXAS,
a Texas general partnership
 
            By: AHP, L.P.,
a general partner
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., a general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            COLORADO HOME MEDICAL EQUIPMENT
ALLIANCE, LLC,
a Colorado limited liability company

25



--------------------------------------------------------------------------------



 



              By: AMERICAN HOMEPATIENT VENTURES,
INC., its sole member
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            NORTHEAST PENNSYLVANIA ALLIANCE,
LLC, a Pennsylvania limited liability company
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its sole member
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            NORTHWEST WASHINGTON ALLIANCE,
LLC, a Washington limited liability company
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its sole member
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP HOME CARE ALLIANCE OF TENNESSEE,
a Tennessee general partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary

26



--------------------------------------------------------------------------------



 



              By: AMERICAN HOMEPATIENT VENTURES,
INC., its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP ALLIANCE OF COLUMBIA,
a South Carolina general partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP KNOXVILLE PARTNERSHIP,
a Tennessee general partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary

27



--------------------------------------------------------------------------------



 



              AHP HOME CARE ALLIANCE OF
GAINESVILLE, a Florida general partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            AHP HOME CARE ALLIANCE OF VIRGINIA,
a Virginia general partnership
 
            By: AMERICAN HOMEPATIENT, INC.,
its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary
 
            By: AMERICAN HOMEPATIENT VENTURES,
INC., its general partner
 
       
 
  By:   /s/ Robert L. Fringer
 
       
 
      Title: Vice President & Secretary

28



--------------------------------------------------------------------------------



 



SCHEDULE I
The following information is identical for each of the Grantors:

     
Chief Executive Office
  Maryland Farms Office Park
And Chief Place of Business
  5200 Maryland Way, Suite 400
Brentwood, Tennessee 37027-5018
 
   
Office Where Grantor Keeps It
  Maryland Farms Office Park
Records Regarding Accounts And
  5200 Maryland Way, Suite 400
All Originals Of All Tangible
  Brentwood, Tennessee 37027-5018
Chattel Paper:
   

 
States of Iincorporation:
 
American HomePatient, Inc (Tn)
Designated Companies, Inc. (Ny)
AHP Finance, Inc. (De)
American HomePatient of New York, Inc. (NY)
National Medical Systems, Inc. (Ar)
National I.V., Inc. (Ar)
American HomePatient, of New York, Inc. (NY)
National Medical Systems, Inc. (Ar)
Sound Medical Equipment, Inc. (Wa)
The National Medical Rentals, Inc. (Ar)
National I.V., Inc. (Ar)
American HomePatient of Arkansas, Inc. (Ar)
American HomePatient of Nevada, Inc. (Nv)
Volunteer Medical Oxygen & Hospital Equipment Co. (Tn)
Allegheny Respiratory Associates, Inc. (Pa)
American Homepatient of Illinois, Inc. (Ill)
American HomePatient of Texas, L.P. (Tx)
AHP, L.P. (Tn)
AHP Home Medical Equipment Partnership of Texas (Tx)
Colorado Home Medical Equipment Alliance, LLC (Co)
Northeast Pennsylvania Alliance, LLC (Pa)
Northwest Washington Alliance, LLC (Wa)
AHP Home Care Alliance of Tennessee (Tn)
AHP Alliance of Columbia (SC)
AHP Knoxville Partnership (TN)
AHP Home Care Alliance of Gainesville (Fl)
AHP Home Care Alliance of Virginia (Va)
 
Organizational Numbers:
As previously provided on Prior Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Fictitious or Other Business Names
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Deposit Accounts
See attached document.

 



--------------------------------------------------------------------------------



 



AHP BANK ACCOUNTS

                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
AMSOUTH BANK
    02296403       62-1474680       205-326-5120     1900 5TH AVE. NORTH  
BIRMINGHAM   AL     35203     MOBILE BC(6049)   AL   AHP
 
                                                          Pensacola (203)      
         
 
                                                          Ft. Walton(207)      
         
 
                                                          Mobile(401)          
     
 
                                                          Foley(404)            
   
 
                                                          Birmingham(405)      
         
 
                                                          Fayette(413)          
     
 
                                                          Tuscaloosa(415)      
         
 
                                                          Huntsville(419)      
         
 
                                                                               
BANCORPSOUTH
    60217528       62-1474680       662-680-2000     One Mississippi Plaza  
TUPELO   MS     38801     TUPELO(3301)   MS   AHP
 
                                                                               
BANK OF AMERICA
    10355402       62-1474680       206-585-7017     27077 PACIFIC HWY. S   DES
MOINES   WA     98198     SEATTLE(4103)   WA   AHP
 
                                                          Tacoma(4101)          
     
 
                                                                               
BANK OF AMERICA
    2834038758       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PENSACOLA(203)   FL   AHP dba Paramedical
Specialties
 
                                                                               
BANK OF AMERICA
    3314821724       74-2775696       888-287-4637     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     HOUSTON(841)   TX   Kreiger Medical Rents dba
AHP
(Inactive)
                                                                               
 
                                                                               
BANK OF AMERICA
    3750092763       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TAMPA (209)   FL   AHP

 



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750092776       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(202)   FL   AHP
BANK OF AMERICA
    3750092789       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(216)   FL   AHP dba AMRX
BANK OF AMERICA
    3750092802       59-1104356       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(217)   FL   AHP
BANK OF AMERICA
    3750778456       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     FRANKLIN BC(9010)   TN   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                
 
                                                                               
BANK OF AMERICA
    3750778731       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     NASHVILLE (520)   TN   AHP
 
                                                                               
BANK OF AMERICA
    3750778867       54-1756398       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     RICHMOND(1301)   VA   AHP
BANK OF AMERICA
    3750818947       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHESAPEAKE(1307)   VA   AHP
 
                                                                               
BANK OF AMERICA
    3750819014       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                

33



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750820058       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     HOUSTON(0841)   TX   AHP
BANK OF AMERICA
    3750821361       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Albuquerque(9102)   NM   AHP
BANK OF AMERICA
    3750845648       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TULSA BC(9142)   OK   AHP
BANK OF AMERICA
    3750845651       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TULSA BC(9142)   OK   AHP
BANK OF AMERICA
    3750845664       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     AUSTIN(0824)   TX   AHP
BANK OF AMERICA
    3750870176       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PARIS(0844)   TX   AHP OF TEXAS LP
 
                                                                               
BANK OF AMERICA
    3750880768       62-1650186       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     COLUMBIA(1721)   SC   AHP
 
                                                                               
BANK OF AMERICA
    3750818947       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHESAPEAKE(1307)   VA   AHP
 
                                                                               
BANK OF AMERICA
    3750819014       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                
 
                                                                               
BANK OF AMERICA
    3750879834       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     FT LAUDERDALE BC(0229)   FL   AHP
 
                                                          Port St Lucie (0211)  
FL        
 
                                                          Pompano Beach(0212)  
FL        
 
                                                          Jupiter(0213)   FL    
   

34



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Daytona Beach(0215)  
FL        
 
                                                          Palm Coast(0218)   FL
       
 
                                                          Longwood((0230)   FL  
     
 
                                                          Leesburg(0231)   FL  
     
 
                                                          Crystal River(0232)  
FL        
 
                                                                               
BANK OF AMERICA
    3750901126       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     VALDOSTA BC(6028)   GA   AHP
 
                                                         
Tallahassee(201),Crawfordville(222)                
 
                                                         
Albany(302),Brunswick(303)                
 
                                                         
Waycross(304),Savannah(306)                
 
                                                          Nashville,
GA(307),Augusta(309)                
 
                                                         
Americus(311),Camilla(312)                
 
                                                          Dublin(316)          
     
 
                                                                               
BANK OF AMERICA
    3750901139       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Victoria (0803)   TX   AHP
 
                                                          Laredo (0808)        
       
 
                                                                               
BANK OF AMERICA
    3750901142       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Bay City(0801)   TX   AHP
 
                                                          Lake Jackson(0802)  
TX        
 
                                                                               
BANK OF AMERICA
    3750901155       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Corpus Christi BC(9122)   TX   AHP
 
                                                          McAllen(0805)        
       
 
                                                          Harlingen(0807)      
         
 
                                                          San Antonio(0813)    
           
 
                                                          Conroe(0825)          
     
 
                                                                               
BANK OF AMERICA
    3750960015       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     KANSAS CITY                

35



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750968774       62-1494549       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LITTLE ROCK IV BC(6079)   AR   AHP
BANK OF AMERICA
    3750968790       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     KANSAS CITY(0904)   MO   AHP
BANK OF AMERICA
    3750968800       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     ST LOUIS(0920)   MO   AHP
 
                                                                               
BANK OF AMERICA
    3750979925       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Springfield BC (6219)   IL   AHP
 
                                                          London KY(613)        
       
 
                                                          Danville KY(608)      
         
 
                                                          Somerset KY(616)      
         
 
                                                          Louisville, KY(619)  
             
 
                                                          Pineville KY(601)    
           
 
                                                          Lexington KY(602)    
           
 
                                                          Jackson KY(607)      
         
 
                                                          Racine WI(2206)      
         
 
                                                          Elkhorn WI(2213)      
         
 
                                                          Burlington(2214)      
         
 
                                                          Milwaukee WI(2204)    
           
 
                                                          Madison WI(2217)      
         
 
                                                                               
BANK OF AMERICA
    3750986950       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     San Angelo(0822)   TX   AHP
 
                                                          Brownwood(0823)      
         
 
                                                                               
BANK OF AMERICA
    3751007553       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHATTANOOGA(0501)                
 
                                                                               
BANK OF AMERICA
    3751034827       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     AUSTIN(0824)   TX   AHP
BANK OF AMERICA
    3751075080       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Albuquerque(1514)   NM   AHP

36



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3751194204       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LONGVIEW(0829)   TX   AHP
BANK OF AMERICA
    3751195122       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Almogordo((1510)   NM   AHP
 
                                                          Roswell((1511)        
       
 
                                                          Las Cruces (1513)    
           
 
                                                          Clovis(1516)          
     
 
                                                                               
BANK OF AMERICA
    3751206082       51-0376548       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     WATERLOO(9442)   IA   AHP of IOWA
 
                                                          Calsip(2101),Arlington
Hgts(2103)EauClair(2207)                
 
                                                          Onalaska(2208)Mason
City(3403),Marshaltown,                
 
                                                         
(3404),Ottumwa(3405),Decorah(3406),Cedar                
 
                                                         
Rapids(3407),Davenport(3408),Iowa City(3409)                
 
                                                         
DesMoines(3410),Dubuque(3411),Clarinda(3412)                
 
                                                          Sioux
City(3413),Rochester(3501),Albert Lea(3502)                
 
                                                                               
BANK OF AMERICA
    3751259372       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     ARLINGTON HGTS(2103)   IL   AHP
 
                                                                               
BANK OF AMERICA
    3751363239       71-0457738       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LITTLE ROCK BC (6072)   AR   NATIONAL MEDICAL
RENTALS
 
                                                          Hot
Springs(703),Jonesboro(705)                
 
                                                         
Paragould(706)Batesville(707)                
 
                                                          Russellville(718)El
Dorado(719)                

37



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Ft. Smith(720),
Harrison(721)                
 
                                                          Mena(724)Mt. Home(725)
               
 
                                                          Searcy(726),Pine
Bluff(727)                
 
                                                          Rogers(728),Salem(729)
               
 
                                                          Warren(731),Little
Rock Repair(741)                
 
                                                                               
BANK OF AMERICA
    3751472670       71-0457738       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Lufkin(0861)   TX   NATIONAL MEDICAL RENTALS
 
                                                          Texarkana(0866)      
         
 
                                                          Tyler(0867)          
     
 
                                                                               
BANK OF AMERICA
    3751484480       91-1123924       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Tacoma(4101)   WA   Sound Medical Equipment
 
                                                          Yakima(4102)          
     
 
                                                                               
BANK OF AMERICA
    3751514376       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     SUMMERVILLE BC(6179)   SC   AHP
 
                                                         
Gainesville(210),Nashville(512)Rock Hill(1701)                
 
                                                         
Conway(1705),Union(1717)Spruce Pines(1804)                
 
                                                         
Bakersville(1806),Marion(1805),Hickory(1829)                
 
                                                         
Morganton(1830)Maiden(1831)Sanford(1833)                
 
                                                                               
BANK OF AMERICA
    3750886461       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Florissant(0946)   MO   AHP Rehab
 
                                                                               
BANK OF AMERICA
    3751620914       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Paducah(0605)   KY   AHP

38



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3751620927       16-1142319       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Webster(2515)   NY   AHP
 
                                                          Rochester(2505)      
         
 
                                                          Geneva(2516)          
     
 
                                                                               
BANK OF COLORADO
    8302658572       62-1298835       970-247-5151     1199 MAIN STREET  
DURANGO   CO     81301     DURANGO(1401)   CO   AHP
 
                                                          Cortez(1402)Pagosa
Spgs(1402)                
 
                                                          Farmington,NM(1502)  
             
BANK OF EASTMAN
    142256       62-1474680       912-374-3418     200 S. OAK ST   EASTMAN   GA
    31023     EASTMAN   GA   AHP
 
                                                                               
BANK ONE
    1885691624       71-0457738       214-290-2000     1717 Main Street   DALLAS
  TX     75201     Little Rock BC (6072)   AR   NATIONAL MEDICAL RENTALS
 
                                                          Hot
Springs(703),Jonesboro(705)                
 
                                                         
Paragould(706)Batesville(707)                
 
                                                          Russellville(718)El
Dorado(719)                
 
                                                          Ft. Smith(720),
Harrison(721)                
 
                                                          Mena(724)Mt. Home(725)
               
 
                                                          Searcy(726),Pine
Bluff(727)                
 
                                                          Rogers(728),Salem(729)
               
 
                                                          Warren(731),Little
Rock Repair(741)                
 
                                                                               
BANK ONE
    1885691632       62-1494549       214-290-2000     1717 Main Street   DALLAS
  TX     75201     Little Rock IV BC(6079)   AR   NATIONAL IV INC
 
                                                          Little Rock
IV(702),Jonesboro(713)                
 
                                                          Ft Smith Inf(733)    
           
 
                                                                               
BANK ONE
    612289983       62-1474680       614-248-5800     100 East Broad Street  
COLUMBUS   OH     43215     TWINSBURG(2308)   OH   AHP

39



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
CENTRAL PROGRESSIVE BANK
    411000039       62-1474680       504-386-2265     200 W. HICKORY ST.  
PONCHATOULA   LA     70454     HAMMOND(1902)   LA   AHP
 
                                                         
Slidell(1901),Bogalusa(1903)                
 
                                                                               
CENTURA BANK
    1190013498       62-1474680       910-640-5450     1610 South Madison St  
WHITEVILLE   NC     28472     WHITEVILLE(1827)   NC   AHP
CITY NATIONAL BANK
    2300631822       62-1474680       304-645-2500     109 South Jefferson  
LEWISBURG   WV     24901     LEWISBURG(4403)   WV   AHP
 
                                                          Hinton(4404),
Rainelle(4405)                
 
                                                          Wheeling(4406)        
       
 
                                                                               
CITIZENS BK OF BATESVILLE
    552631       62-1474680       (870)793-4441     P O Box 2156   Batesville  
AR     72503     Batesville(707)   AR   AHP
 
                                                                               
COLONIAL BANK
    8007351672       62-1298835       205-325-1649     1928 IST Avenue N  
BIRMINGHAM   AL     35203     FLORENCE(421)   AL   SCHOFIELD MED SVS dba AHP
 
                                                          Russellville(424)    
           
 
                                                                               
COUNTY NATL BANK
    1161348       62-1474680       814-765-9621     1 South Second Street  
Clearfield   PA     16830     HOUTZDALE(9302)   PA   AHP dba LIFE SUPPORT PROD
 
                                                                               
FIFTH THIRD BK
    80261779       62-1474680       419-259-7890     606 Madison Avenue   TOLEDO
  OH     43604     MAUMEE/TOLEDO(2309)   OH   AHP
 
                                                          Bryan(2310)          
     
 
                                                                               
FIRST NATL BK & TR
    156965       62-1298835       336-626-8300     101 Sunset Avenue   ASHEBORO
  NC     27203     ASHEBORO(1801)   NC   AHP
 
                                                                               
FIRST UNION
    2030001006479       62-1474680       203-346-6942     60 North Main  
WATERBURY   CT     06702     WATERBURY(3201)   CT   AHP
 
                                                          New Britian(3202),
Danbury(3204)                
 
                                                          New Milford(3205)    
           

40



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
FIRST UNION
    2030000568125       62-1474680       973-565-3200     550 Broad Street  
Newark   NJ     07102     FLEMINGTON(3101)   NJ   AHP
 
                                                                               
FIRST UNION
    2014106561709       04-2821584       215-985-6000     123 South Broad  
PHILADELPHIA   PA     19109     PHILADELPHIA(2414)   PA   AHP
 
                                                                               
FIRST UNION
    2090001817174       62-1474680       (352)728-6566     2271 North Citrus
Blvd   LEESBURG   FL     34748     LEESBURG(231`)   FL   AHP
 
                                                                               
FIRST UNION
    2014220565351       04-2821584       (215)985-6000     123 South Broad  
PHILADELPHIA   PA     19109     POTTSVILLE(2440)   PA   AHP
 
                                                                               
FIRST UNION
    2115001900432       59-2051049       (800)566-3862     4285 U.S. HWY 1  
JACKSONVILLE   FL     32231     JACKSONVILLE(205)   FL   Five Pts Surgical Div
of AHP
 
                                                          St Augustine(206)    
           
FIRSTAR BANK
    4847006956       62-1298835       270-575-5100     333 BROADWAY   PADUCAH  
KY     42001     PADUCAH   KY   AHP dba YORK MEDICAL
 
                                                                               
HUNTINGTON BANKS
    1891761146       62-1474680       614-480-8300     41 S. HIGH ST   COLUMBUS
  OH     43216     COLUMBUS(6239)   OH   AHP
 
                                                          Worthington(2311),
Newark(2313)                
 
                                                         
Dayton(2312),Mansfield(2314)                
 
                                                         
Cincinnati(2315),Columbus IV(2316)                
 
                                                                               
KEYBANK
    21100528       01-0378373       207-945-0600     23 Water Street   BANGOR  
ME     04401     BANGOR(4201)   ME   AHP
 
                                                         
Rumford(4202)Auburn(4203)                

41



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
KEYBANK
    323210011850       62-1474680       (914)331-0207     267 Wall Street  
Kingston   NY     12401     Kingston(2518)   NY   AHP
 
                                                         
Poughkeepsie(2519)Hudson (2520)                
 
                                                                               
M&T BANK
    140954       16-1142319       716-842-4200     One M & T Plaza   BUFFALO  
NY     14203     BUFFALO(9222)   NY   CONTINENTAL PHARMA CRYOSAN
 
                                                         
Albany(2502),Corning(2503),                
 
                                                         
Oneonta(2504),Syracuse(2507)                
 
                                                         
Watertown(2508),Marcy(2509)                
 
                                                          Cheektowaga(2513)    
           
 
                                                                               
M&T BANK
    15244700       62-1474680       716-842-4200     One M & T Plaza   BUFFALO  
NY     14203     WEBSTER(2515)   NY   AHP dba PRIMA CARE HEALTH
 
                                                                         
Resources of Rochester
 
                                                                               
NATIONAL CITY BANK
    7132034773       37-1083405       217-753-7100     1 OLD CAPITOL PLAZA N.  
SPRINGFIELD   IL     62794     SPRINGFIELD(2104)   IL   AHP
 
                                                          Peoria(2102)Mt
Vernon(2106)                
 
                                                                               
NATIONAL CITY BANK
    501819110       62-1298835       937-328-7320     4 West Main Street  
SPRINGFIELD   OH     45502     SPRINGFIELD(2301)   OH   AHP
 
                                                          Chillicothe(2303)    
           
 
                                                                               
PENN SECURITY BANK
    52602629       04-2821584       570-346-7741     150 North Washington  
SCRANTON   PA     18503     HARRISBURG(2405)   PA   CONPHARMA HOME HEALTH
 
                                                                          CARE
INC dba AHP

42



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418893       52-1360509       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     NEWARK(3702)   DE   HAPPY HARRY’S HEALTHCARE
 
                                                                               
PNC BANK
    5636883729       52-1360509       302-429-2073     222 Delaware Avenue  
WILMINGTON   DE     19801     NEWARK(3702)   DE   HAPPY HARRY’S HEALTHCARE
 
                                                                          INC
dba AHP
 
                                                                               
PNC BANK
    3002418957       22-2858427       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     CEDAR GROVE(3104)   NJ   UNITED CLINICAL
SERVICES
 
                                                                               
PNC BANK
    3002414972       16-1142319       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     BUFFALO BC(9222)   NY   AHP OF NY INC
 
                                                         
Albany(2502),Corning(2503)Oneonta(2504)                
 
                                                         
Syracuse(2507),Watertown(2508),Marcy(2509)                
 
                                                          Cheektowaga(2513)    
           
 
                                                                               
PNC BANK
    1005288984       01-2821584       877-824-5001     620 Liberty Avenue  
PITTSBURG   PA     15265     MCKEES ROCK(2455)   PA   CONPHARMA HOME ’HEALTH
 
                                                                          CARE
 
                                                                               
PNC BANK
    3002413179       62-1474680       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     TREVOSE(6249)   PA   AHP
 
                                                         
Philadelphia(2414)Cooper(2415),Doylestown                
 
                                                            (2402)              
 

43



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418121       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     CHEAPEAKE(1307)   VA   AHP
 
                                                          Farmville(1319)      
         
 
                                                                               
PNC BANK
    3002418199       74-2775696       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PARIS (844)   TX   AHP of TEXAS
 
                                                          Mt Pleasant(845),
Van(846), Antlers, OK(1610)                
 
                                                                               
PNC BANK
    3002418308       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     CHATTANOOGA(501)   TN   AHP
 
                                                          Dayton(502), Ft
Oglethorpe, GA(305)                
 
                                                                               
PNC BANK
    3002418447       621314729       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     NASHVILLE(520)   TN   VOLUNTEER MEDICAL OXYGEN
 
                                                          Dicskon(527),Ashland
City(529)Erin(530)           EQUIPMENT
 
                                                          Clarksville(531)      
         
 
                                                                               
PNC BANK
    3002418498       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FRANKLIN BC(9010)   TN   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                

44



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418551       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FT LAUDERDALE(6029)   FL   AHP
 
                                                          St Augustine(206),Pt
St. Lucie(211),Daytona(215)                
 
                                                          Leesburg(223),Ft
Myers(223),Tampa(201)                
 
                                                          Jacksonville(205)    
           
 
                                                                               
PNC BANK
    3002418666       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SUMMERVILLE BC(6179)   SC   AHP
 
                                                         
Gainesville(210),Nashville(512)Rock Hill(1701)                
 
                                                         
Conway(1705),Union(1717)Spruce Pines(1804)                
 
                                                         
Bakersville(1806),Marion(1805),Hickory(1829)                
 
                                                         
Morganton(1830)Maiden(1831)Sanford(1833)                
 
                                                                               
PNC BANK
    3002419183       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     VALDOSTA BC(6028)   GA   AHP
 
                                                         
Tallahassee(201),Crawfordville(222)                
 
                                                         
Albany(302),Brunswick(303)                
 
                                                         
Waycross(304),Savannah(306)                
 
                                                          Nashville,
GA(307),Augusta(309)                
 
                                                         
Americus(311),Camilla(312)                
 
                                                          Dublin(316)          
     

45



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002419263       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALAMOGORDO(1510)   NM   AHP
 
                                                          Roswell(1511) Las
Cruces(1513)                
 
                                                                               
PNC BANK
    3002419386       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALBUQUERQUE(9202)   NM   AHP
 
                                                          Grants(1515),
Albuquerque(1514)                
 
                                                                               
PNC BANK
    3002419458       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALBUQUERQUE(9102)   NM   AHP
 
                                                          Grants(1515),
Albuquerque(1514)                
 
                                                                               
PNC BANK
    3002419538       91-1123924       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     TACOMA(4101)   WA   SOUND MEDICAL EQUIPMENT
 
                                                          Yakima(4102)          
     
 
                                                                               
PNC BANK
    3002419618       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     BAY CITY(801)   TX   AHP
 
                                                          Lake Jackson(802)    
           
 
                                                                               
PNC BANK
    3002419677       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Corpus Christi BC(9122)   TX   AHP
 
                                                          McAllen(0805)        
       
 
                                                          Harlingen(0807)      
         
 
                                                          San Antonio(0813)    
           
 
                                                          Conroe(0825)          
     
 
                                                                               
PNC BANK
    3002419757       74-2775696       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     HOUSTON(841)   TX   AHP OF TX

46



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002419853       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     TULSA BC(9142)   OK   AHP
 
                                                                               
PNC BANK
    3002419984       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                
 
                                                                               
PNC BANK
    3002420061       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LONGVIEW(829)   TX   AHP
 
                                                          Tyler(867)            
   
 
                                                                               
PNC BANK
    3002420192       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WACO(830)   TX   AHP
 
                                                          Mexia(832)            
   
 
                                                                               
PNC BANK
    3004369482       71-0457738       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LUFKIN(861)   TX   NATIONAL MEDICAL RENTALS
 
                                                          Texarkana((866),
Tyler(867)                
 
                                                                               
PNC BANK
    3004369546       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     AEROSOL MEDS BC(108)   OK   AHP

47



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004369669       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LITTLE ROCK(920)   MO   AHP
 
                                                                               
PNC BANK
    3004369706       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FESTUS BC(9172)   MO   AHP
 
                                                         
Rolla(941),Potosi(942),St Roberts(943)                
 
                                                          Perryville(952)      
         
 
                                                                               
PNC BANK
    3004369757       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PADUCAH(605)   KY   AHP
 
                                                          Bowling Green(606)    
           
 
                                                                               
PNC BANK
    3004369853       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FLORISSANT(946)   MO   AHP
 
                                                                               
PNC BANK
    3004369909       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     KANSAS CITY(0904)   MO   AHP
 
                                                                               
PNC BANK
    3004369992       62-1494549       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LITTLE ROCK IV BC(6079)   AR   AHP
 
                                                                               
PNC BANK
    3004370045       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Springfield BC (6219)   IL   AHP
 
                                                          London KY(613)        
       
 
                                                          Danville KY(608)      
         
 
                                                          Somerset KY(616)      
         
 
                                                          Louisville, KY(619    
           
 
                                                          Pineville KY(601)    
           
 
                                                          Lexington KY(602)    
           

48



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Jackson KY(607)
Racine WI(2206)                
 
                                                          Elkhorn WI(2213)      
         
 
                                                          Burlington(2214)      
         
 
                                                          Milwaukee WI(2204)    
           
 
                                                          Madison WI(2217)      
         
 
                                                                               
PNC BANK
    3004370133       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ARLINGTON HGTS(2103)   IL   AHP
 
                                                          Calsip(2101)          
     
 
                                                                               
PNC BANK
    3004370184       51-0376548       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WATERLOO(9442)   IA   AHP of IOWA
 
                                                          Calsip(2101),Arlington
Hgts(2103)EauClair(2207)                
 
                                                          Onalaska(2208)Mason
City(3403),Marshaltown,                
 
                                                         
(3404),Ottumwa(3405),Decorah(3406),Cedar                
 
                                                         
Rapids(3407),Davenport(3408),Iowa City(3409)                
 
                                                         
DesMoines(3410),Dubuque(3411),Clarinda(3412)                
 
                                                          Sioux
City(3413),Rochester(3501),Albert Lea                
 
                                                            (3502 )            
   
 
                                                                               
PNC BANK
    3004370221       16-1142319       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WEBSTER(2515)   NY   AHP OF NEW YORK
 
                                                         
Rochester(2505),Geneva(2516)                

49



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004370336       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FRANKLIN BC(9010)   TH   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                
 
                                                                               
PNC BANK
    3004370387       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Houtzdale(9302)   PA   AHP
 
                                                         
Carisle(2401),Chambersburg(2402),Harrisburg(2405)                
 
                                                         
Johnstown(2407),Lewistown(2409),State                
 
                                                          College(2411)        
       
 
                                                         
Waynesboro(2412),Everett(2418),Brookville(2419)                
 
                                                         
Clearfield(2422),Burnham(2425),Lockhaven(2426)                
 
                                                          Mt Pleasant(2427),Oil
City(2428),                
 
                                                          Philipsburg(2429)    
           
 
                                                          Titusville(2431),
Warren(2432), Bardford2458)                
 
                                                          Kane(2459)            
   
 
                                                                               
PNC BANK
    3004370424       37-1083405       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SPRINGFIELD(2104)   IL   MEDICAL EQUIPMENT SVCS
 
                                                          Peoria(2102)Mt
Vernon(2106)                

50



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004370475       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     San Angelo(0822)   TX   AHP
 
                                                          Brownwood(0823)      
         
 
                                                                               
Regions Bank
    9180100587       71-0457738       (334)832-8250     P O BOX 681   Birmingham
  AL     35201     Little Rock BC (6072)   AR   AHP
 
                                                          Salem((729),
Warren(741)                
 
                                                                               
SOUTH CENTRAL BANK
    2093111       62-1474680       270-782-9696     1757 CAMPBELL LANE   BOWLING
GREEN   KY     42102     BOWLING GREEN(606)   KY   AHP
 
                                                                               
SOUTHTRUST BK
    66730867               334-793-0700     2999 Ross Clark Circle   DOTHAN   AL
    36301     DOTHAN(402)   AL   AHP
 
                                                                               
SOVEREIGN BANK
    84960015778               800-854-6881     111 Westminister   PROVIDENCE  
RI     02903     EAST PROVIDENCE(4501)   RI   AHP dba EVOCARE
 
                                                          Johnston(4502),E.
Prov. Nursing(4503)                
 
                                                                               
SOVEREIGN BANK
    52500014502               800-854-6881     111 Westminister   PROVIDENCE  
RI     02903     WATERBURY(3201)   CT   Stolls Medical Rentals Inc
(Inactive account)
                                                                               
 
                                                                               
WEBSTER BANK
    251001665               800-325-2424     450 Main Street   WATERBURY   CT  
  06702     NEW BRITIAN(3202)   CT   THE MEDICAL MART INC dba AHP
 
                                                                               
PNC BANK
    3004370512       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SEATTLE   WA   AHP
 
                                                                               
PNC BANK
    3007160828       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Victoria   TX   AHP

51



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3007160844       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     BANOR   ME   AHP
 
                                                                               
PNC BANK
    3100531849       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WATERBURY   CT   AHP
 
                                                                               
PNC BANK
    3100535356       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Durango   CO   AHP
 
                                                                               
PNC BANK
    3100535399       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     McKeys Rock   PA   AHP
 
                                                                               
PNC BANK
    3100535401       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Lewisburg,Harrisonburg,Charlottesville   WV  
AHP
 
                                                                               
PNC BANK
    3100535444       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Ashboro   NC   AHP
 
                                                                               
PNC BANK
    3100535495       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Maumee   OH   AHP
 
                                                                               
PNC BANK
    3100539365       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Florence   AL   AHP
 
                                                                               
PNC BANK
    3100539373       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Corpus   TX   AHP
 
                                                                               
PNC BANK
    3100539429       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     McAllen   TX   AHP

52



--------------------------------------------------------------------------------



 



EXHIBIT A
LENDERS
     See attached document.

 



--------------------------------------------------------------------------------



 



Allstate-AIMCO CDO Series 2000-A
Allstate Life Insurance Company
Bank of America, N.A.
Bank of Montreal
Barclays Bank PLC
Bear Stearns & Co., Inc.
Deutsche Bank Trust Company Americas f/k/a Bankers Trust Company
Endeavor LLC
Everest Capital Master Fund L.P.
Fernwood Associates L.P.
General Electric Capital Corporation
California Public Employees’ Retirement System (Highland)
Highland Crusader Offshore Partners, L.P. (Highland)
ML CBO IV (Cayman)/Protective (Highland)
PAM Capital Funding, L.P. (Highland)
Pamco Cayman Ltd. (Highland)
HCM/Z Special Opportunities LLC a/ka/ HZ Special Opportunities, LLC (Highbridge
Capital)
Long Lane Master Trust IV
Morgan Stanley Prime Income Trust
PPM America Special Investments Funds, L.P.
Fuqua Family Fund, L.P. (Tennenbaum)
Special Value Bond Fund II, LLC (Tennenbaum)
Van Kampen VKM Prime Rate Income Trust
Van Kampen Senior Income Trust

54